DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are presented for examination.
The amendment filed 07/27/2021 has been entered.
Claims 1, 3, 7-10, 12-15, 17, and 19-20 stand currently amended.
Applicant’s amendment to Claim 1 has overcome the objection to it as previously set forth in the Non-Final Office Action mailed 04/28/2021.
Applicant’s amendments to Claims 1, 3, 7-10, 12-13, 15, 17, and 19-20 have overcome the 35 USC 112(b) rejections to them as previously set forth in the Non-Final Office Action mailed 04/28/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey T. Staniford, Reg. No. 43,151, on 08/06/2021.

The application has been amended as follows: 
In the preamble of Claim 14, please replace, “virtual hard disk” with -- dynamic disk --

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 9, and 14 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole:
For independent claims 1: 
“… initiating an FLR operation from the source VM and detecting the presence of the dynamic disk in the source VM;
spawning, upon detection of the dynamic disk on the source VM, a copy of the source VM executing an Instant Recover (IR) operation;
launching a helper VM using the IR operation of the source VM copy;
mounting helper VM disks on the source VM copy by first copying files from the source VM to the helper VM disks;
detaching, upon completion of the first copying, the helper VM from the source VM copy;
attaching the helper VM to the destination VM; and
second copying the files to the destination VM.” 

For independent Claim 9: 
“…copying the source VM to spawn a source VM copy having an instant recover (IR) process;
detecting the presence of the dynamic disk in the source VM using a FLR agent installed in the source VM copy, wherein the FLR agent is configured to recognize a disk name indicating the disk to be a dynamic disk;
launching a helper VM using the IR operation process of the source VM copy, the helper VM acting as a file transfer facilitator between the source VM and a destination VM;
installing the FLR agent on the destination VM:
first copying files from the source VM to disks of the helper VM;
attaching the disks of the helper VM to the destination VM; and
second copying the files from the disks of the helper VM to destination folders on the destination VM.
For independent Claim 14:
“…a source VM copy spawned from the source VM and having an Instant Recover (IR) execution component performing IR operations;	
a destination VM functionally coupled to the source VM to hold recovered files from the source VM;
a helper VM functionally coupled to the source VM and the destination VM; and


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feathergill (US 2010/0011178 A1) teaches backup systems and methods for a virtual computing environment. FIG. 1 [0036] teaches a management server 120 coordinates with a volume shadow copy service (VSS) 132 installed on the virtual machine(s) 106 and/or host server 102, … with the creation of a hypervisor snapshot 134 in backing up of one or more virtual disk files 112. FIG. 2, [0046] teaches, “the VM_A.VMDK file 211 can be a dynamic virtual disk…” and [0049]  teaches that backed-up VM may be restored: “Furthermore, in certain embodiments, the backup module 222 is further capable of restoring backed-up virtual 

Afonso et al. (US 8060476 B1) teaches backup and storage operations for virtual computing environments using a backup proxy server to perform storage operations on one or more virtual machine disks. The proxy server can include a module that intercepts application programming interface (API) calls, for writing backup data to a first location, prior to the data arriving on the proxy disk. In certain embodiments, the backup module 134 works in combination with a third-party backup agent that manages the backup schedule. Once instructed to begin a backup, the backup module 134 can run a set of pre-backup scripts to quiesce the virtual machine disks to take their snapshots (e.g., via a VMsnap command). The backup module 134 can then run post-thaw scripts to restore the virtual machine(s) back to normal operation. The backup module 134 can further mount the snapshot(s) to the backup proxy 132, from which the third-party backup agent backs up the files on the mounted snapshot to its backup targets. For example, the backup module 134 can utilize a virtual logic unit number (VLUN) that enables mounting of the virtual machine snapshot on the backup proxy 132 and makes the mounted drive available for backup. The backup module 134 can perform image-level backups to create a copy of all virtual disks and configuration files associated with a virtual machine. The backup module 134 can mount a snapshot of the virtual machine disk to a local directory of the backup proxy 132 to make the data accessible for being backed up. The backup module 134 can perform file-level backups that include a copy of individual file(s) contained within one or more virtual machine disks. In such embodiments, the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114